DETAILED ACTION
Status of Application
1.	The claims 20-39 are pending and presented for the examination.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement (IDS)
3.	The information disclosure statements (IDS) submitted on 07/01/2020, 08/04/2020, 12/24/2020, 01/14/2021, 02/10/2021, 04/08/2021, 05/21/2021, 06/29/2021, 07/22/2021, and 08/16/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner. Please refer to applicant’s copy of the 1449 herewith.
EXAMINER'S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 20, line 7, before “is a metal” delete “Me”” and insert - - M” - - . 
Allowable Subject Matter
5.	Claims 20-39 are allowed.

Reasons for Allowance
6.	The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed method of using a Li-stuffed garnet setter plate. Specifically, the prior art fails to teach a method wherein a green film of unsintered Li-stuffed garnet precursor material is placed on a Li-stuffed garnet setter plate, said garnet setter plate comprising a lithium-stuffed garnet along with at least one compound selected from the group consisting of Li2ZrO3, Li2SiO3, LiLaO2, LiAlO2, Li2O, and Li3PO4, wherein said lithium-stuffed garnet is represented by the formula LiaLabZrcAldMe”Of, with 5<a<8.5, 2<b<4, 0<c<2.5, 0≤d<2, 0≤e<2, and 10<f<13, with M” being a metal selected from the group consisting of Nb, Ta, V, W, Mo, and Sb, and wherein after placement of the green film, said film is sintered on top of the Li-stuff garnet setter plate to form a sintered garnet film. 
The most relevant prior art references found are Badding et al (US 2016/0111751) and Saimen et al (US 2013/0230778). The difference from instant claims is that while Badding et al teaches a lithium-ion conductive garnet and method of making the same by placing a green film between a layer of material and sintering, wherein the lithium-garnet comprises Li, La, Zr, and O, Badding et al does not teach or suggest placing the green film precursor on a setter plate comprising a garnet represented by the formula LiaLabZrcAldMe”Of and also comprising one of Li2ZrO3, Li2SiO3, LiLaO2, LiAlO2, Li2O, and Li3PO4, and there is not a teaching found in the prior art that would motivate one of ordinary skill to modify Badding in order to use such a setter plate composition. Saimen et al teaches a stuffed garnet composition produced from a green thin film and being represented by a compositionally-similar chemical formula to that of the instant claims; Saimen, however, also fails to teach or suggest the use of a setter plate comprising a garnet represented by the formula LiaLabZrcAldMe”Of and also comprising one of Li2ZrO3, Li2SiO3, LiLaO2, LiAlO2, Li2O, and Li3PO4, and there is not a teaching found in the prior art that would motivate one of ordinary skill to modify Saimen in order to have a composition with these features. For the above reasons, the subject matter of the amended instant claims is neither taught nor suggested by the prior art of record. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596. The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW13 January 2022